DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This status is based on the claim of priority to U.S. Patent Application No. 14/403918, filed 11/25/2014, now abandoned, which was the national stage entry of PCT/JP2013/064562, with an international filing date of 05/21/2013, (the PCT application) and foreign priority to JP 2012-124499, filed 05/31/2012.  However, the Examiner believes that there is no support for the features of original claim 3 of the present application in the 14/403918 application, the PCT/JP2013/064562 application, or the JP 2012-124499 application.  In particular, the Examiner cannot find a species or embodiment that includes (1) a fourth wire provided in parallel with the second wire and having a length shorter than the second wire, wherein the second wire and the fourth wire are connected to the first wire via a first anchor member common to the second wire and the fourth wire, wherein the second wire and the fourth wire are connected to the third wire via a second anchor member common to the second wire and the fourth wire, and wherein the fourth wire has a smaller tensile breaking strength than the second wire, the fourth wire breaks when the force of pulling the first wire reaches a predetermined value or larger, wherein the driving wire holder has graduations that indicate a length of travel of the driving wire holder; and (2) an impact absorbing member that absorbs an impact on the driving wire holder when the breaker wire is broken. MPEP 2159.02 provides:
If there is ever even a single claim to a claimed invention in the application having an effective filing date on or after March 16, 2013, AIA  35 U.S.C. 102 and 103 apply in determining the patentability of every claimed invention in the application. This is the situation even if the remaining claimed inventions all have an effective filing date before March 16, 2013, and even if the claim to a claimed invention having an effective filing date on or after March 16, 2013, is canceled.
If the Applicant disagrees with this analysis, the Examiner respectfully requests that the Applicant provide reasons why the application should continue to be examined under the pre-AIA  first to invent provisions.  According to MPEP 2159.02, simply amending claim 3 or cancelling claim 3 will not be sufficient grounds for maintaining the pre-AIA  status of the application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
The Applicant’s election of species D (FIGS. 6A-6B and 7A-7B) in the reply filed on 1/14/2022 is acknowledged. Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-2 are pending and claims 3-6 are withdrawn from consideration.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The Abstract is objected to because (1) it is not a single paragraph, and (2) the first sentence lacks a subject and a verb.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-2 are objected to because of the following informalities:
in claim 1, line 5: “an controller” should be “a controller”;

in claim 1, lines 23-24: “all of the wires included in the second portion are broken” should be “the wire of the second portion or each of all the wires of the second portion is”; and
in claim 2, line 3: “the center” should be “a center”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein, if all of the wires included in the second portion are broken, the tension maintaining member maintains a tension applied to the first portion and a tension applied to the third portion at substantially the same values as those obtained before the breakage” in lines 23-27 is a method step.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 1 recites “substantially the same values” which includes a relative term that renders the claim indefinite. The term “substantially” in this context is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how similar the values must be so as to be substantially the same values.
Claim 2 is rejected by virtue of its dependence from claim 1.
Claim 2 recites “the wires included in the first portion” in line 2, but it is not clear if this recitation is requiring that the first portion has a group of wires or if the recitation is meant to convey “the wire of the first portion or all the wires of the first portion”.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by JP 2003-339630 (Ogino).  The page citations to Ogino will refer to the accompanying English-machine translation of Ogino.
With respect to claim 1, Ogino teaches a medical apparatus comprising: 

a deforming-force-transmitting mechanism (the arrangement including the driving wires 31a, 31b, the driven wires 32a, 32b, the wire connecting members 35a-1, 35b-1, the wire connecting members 35a-2, 35b-2, and the small diameter bridging portions 35a-3, 35b-3 of Ogino) that is connected to a part of the bendably deformable portion; and
an controller that controls a tension applied to the deforming-force-transmitting mechanism (the pulley 30 and the power source 20 of Ogino), 
wherein the deforming-force-transmitting mechanism includes a first portion including a wire or a group of wires that are connected in parallel (the driving wires 31a, 31b of Ogino); a second portion including a wire or a group of wires that are connected in parallel (the small diameter bridging portions 35a-3, 35b-3 of Ogino); and a third portion including a wire or a group of wires that are connected in parallel (the driven wires 32a, 32b), 
wherein the first portion, the second portion, and the third portion are connected in series (the driving wires 31a, 31b, the small diameter bridging portions 35a-3, 35b-3, and the driven wires 32a, 32b are connected in series; FIG. 3 of Ogino),
wherein all of the wires included in the second portion each have a part having a smaller tensile breaking strength than all of the wires included in the first portion and the third portion (the small diameter bridging portions 35a-3, 35b-3 of Ogino have a smaller tensile breaking strength than the driving wires 31a, 31b and the driven wires 32a, 32b; See FIG. 5 of Ogino),
wherein the medical apparatus further includes a tension maintaining member (the stopper 41a, the fixing frame 34, and the structure 25 of Ogino), and

With respect to claim 2, Ogino teaches that the wires included in the first portion are positioned in such a manner as to deviate from the center of a cross section of the bendably deformable portion (the arrangement including the driving wires 31a, 31b, the driven wires 32a, 32b, the wire connecting members 35a-1, 35b-1, the wire connecting members 35a-2, 35b-2, the stopper 41a, and the small diameter bridging portions 35a-3, 35b-3 of Ogino all deviate from the center of a cross section of the bending portion 22 of Ogino; pages 2-3 of Ogino). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791